                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    ARMENUI A. KARAPETIAN,                               Case No. 2:19-CV-822 JCM (VCF)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     FASTBUCKS OF LAS VEGAS II NEVADA,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Karapetian v. FastBucks of Las Vegas II
               14     Nevada LLC, case number 2:19-cv-00822-JCM-VCF. On October 28, 2019, plaintiff Armenui
               15     A. Karapetian moved for entry of clerk’s default (ECF No. 6), which was entered the following
               16     day (ECF No. 7). Plaintiff has not moved for entry of default judgment.
               17            Accordingly,
               18            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff shall file a
               19     motion for default judgment or other appropriate motion within seven (7) days of this order.
               20            DATED March 12, 2020.
               21
                                                                   __________________________________________
               22                                                  UNITED STATES DISTRICT JUDGE

               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
